DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamori et al. (US20190056282 herein after “Kanamori”).

Claim 1: Kanamori discloses a pressure sensor comprising: a conductive housing (housing 131, [0138] a metallic material having conductivity and high resistance to acids, such as stainless steel) which is configured to have a tubular shape ([0138] cylindrical shape); a conductive diaphragm (diaphragm head 132, [0142] composed of a metallic material having conductivity and high resistance to heat and acids, such as stainless steel) which is fixed to a tip end of the housing (welded) and exposed to a 

Claim 8: The pressure sensor according to claim 1, further comprising: a positioning member (insulating pipe 160) formed of an insulating material and disposed inside the housing (see Fig. 14), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (the axis is shown in Fig. 14 and the insulating pipe is positioned on the axis).

Claim 15: The pressure sensor according to claim 1, wherein the heat-insulating member is configured to have conductivity and thermal insulation ([0149] the insulating film 142a as an example of the insulating transmission member), and a conductor (conduction member 147) which is led while being insulated from the housing (holding member 148 [0162] having insulating properties) is connected to the second electrode (rear end electrode member 144).

Claim 19: The pressure sensor according to claim 1, wherein the heat-insulating member is formed of an insulating material ([0149] an insulating film 142a formed by coating a ceramic material, which includes alumina, zirconia or the like, showing the insulating property is provided), a first conductor which is led while being insulated from the housing is connected to the first electrode (negative route [0211] On the other hand, in the pressure detection device 20, an end surface on the leading end side of the piezoelectric element 141 (negative pole) is electrically connected to the ground terminal (not shown) provided to the circuit board 153 via the leading end electrode member 142 made of metal, the pressure member 149 made of metal, the support member 150 made of metal (the second welding part 159), the second coil spring 151 made of metal, the housing member 152 made of metal and the ground plate 155 made of metal. Hereinafter, an electrical route from the surface on the leading end side of the piezoelectric element 141 to the circuit board 153 via the leading end electrode member 142, the pressure member 149, the support member 150, the second coil spring 151, the housing member 152 and the ground plate 155 is referred to as “negative route”.), and a second conductor (conduction member 147) which is led while being insulated from the housing (holding member 148 [0162] having insulating properties) is connected to the second electrode ([0210] positive route to the rear end electrode member 144).

Claim 20. Kanamori teaches the pressure sensor according to claim 1.  Kanamori further teaches: a positioning member (insulating pipe 160) formed of an insulating material and disposed inside the housing (see Fig. 14), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (the axis is shown in Fig. 14 and the insulating pipe is positioned on the axis), 
	wherein the housing includes an external housing (sealing part 170) and a sub-housing (first leading end side housing 1311) which is fitted into and fixed to the external housing (see Fig. 14), and the diaphragm (diaphragm 132), the positioning member (insulating pipe 16), the heat-insulating member (insulating film 142a), the pressure measurement member (leading end electrode 142, piezoelectric 141, and rear electrode member 143), and the preload imparting member (pressure member 149 and support member 150) are disposed inside the sub-housing (Fig. 14).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori. 

Claim 2: Kanamori teaches the pressure sensor according to claim 1, wherein the diaphragm includes a flexible portion fixed to the housing (the periphery of the diaphragm 132 is fixed to the housing at a first leading end side housing 1311) and a protrusion portion (convex part 132d) protruding toward an inside of the housing from a center region of the flexible plate-shaped portion, and the heat-insulating member (insulating film 142a) is disposed so as to be interposed between the protrusion portion (convex part 132d) and the first electrode (leading end electrode member 142).
	Kanamori fails to teach that the diaphragm has a plate-shaped portion fixed to the housing.  However, the peripheral edge of the diaphragm 132 which is attached to the leading end side housing 1311 such that the shapes match accordingly and they can be welded together. 
	It would have been obvious to a person having ordinary skill in the art to make the diaphragm shape which extends beyond the protrusion a plate shape in order to have the best shapes for mating the ends of the housing and the diaphragm for welding. 

Claim 3: Kanamori teaches the pressure sensor according to claim 1, wherein the preload imparting member includes a conductive fixation member (pressure member 149 and support member 150) in a fixed position relative to the housing (the pressure member 149 and support member 150 are held in a fixed position within the housing, while not explicitly being fixed to the housing) and an insulating member (insulating ring 145) disposed between the fixation member and the second electrode (rear end electrode 143, see Fig. 14).

	However, the pressure member and support member are held in a fixed position in order to maintain the preload on the diaphragm/piezoelectric. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to maintain the preload member in a position by means of fixing the member to the housing or by mechanical fit components such that the fixation member does not move and maintains the preload on the diaphragm. 

Claim 4:  Kanamori teaches the pressure sensor according to claim 2, wherein the preload imparting member includes a conductive fixation member (pressure member 149 and support member 150) in a fixed position relative to the housing (the pressure member 149 and support member 150 are held in a fixed position within the housing, while not explicitly being fixed to the housing) and an insulating member (insulating ring 145) disposed between the fixation member and the second electrode (rear end electrode 143, see Fig. 14).
	Kanamori fails to teach wherein the fixation member is fixed to the housing. 
	However, the pressure member and support member are held in a fixed position in order to maintain the preload on the diaphragm/piezoelectric. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to maintain the preload member in a position by means of fixing the member to the housing or by mechanical fit components such that the fixation member does not move and maintains the preload on the diaphragm. 

Claim 5:  Kanamori teaches the pressure sensor according to claim 3.  Kanamori fails to explicitly teach wherein a thermal conductivity of the insulating member is higher than a thermal conductivity of the heat-insulating member.  
	However, Kanamori teaches that the material of the heat-insulating member 142a and the insulating member 145 are not limited [0149], [0156]. 


Claim 6: Kanamori teaches the pressure sensor according to claim 3.  Kanamori fails to teach wherein a volume of the heat-insulating member is larger than a volume of the insulating member.
	However, depending upon anticipated operating conditions and additional design factors including cost, materials, etc. the size of the insulating members can be chosen to be a suitable size. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose suitable sizes/volumes for the heat-insulating member and the insulating member in order to protect the adjacent elements by preventing conduction of unwanted heat or electrical voltage/current/etc. a person having ordinary skill in the art can pursue suitable options for the insulating member and heat-insulating member including wherein a volume of the heat-insulating member is larger than a volume of the insulating member.

Claim 7: Kanamori teaches the pressure sensor according to claim 5.  Kanamori fails to teach wherein a volume of the heat-insulating member is larger than a volume of the insulating member.
	However, depending upon anticipated operating conditions and additional design factors including cost, materials, etc. the size of the insulating members can be chosen to be a suitable size. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose suitable sizes/volumes for the heat-insulating member and the insulating member in order to protect the adjacent elements by preventing conduction of unwanted heat or electrical voltage/current/etc. a person having ordinary skill in the art can pursue suitable options for the insulating 

Claim 9: Kanamori teaches the pressure sensor according to claim 2, further comprising: a positioning member (insulating pipe 160) formed of an insulating material and disposed inside the housing (see Fig. 14), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (the axis is shown in Fig. 14 and the insulating pipe is positioned on the axis).

Claim 10:  Kanamori teaches the pressure sensor according to claim 3, further comprising: a positioning member (insulating pipe 160) formed of an insulating material and disposed inside the housing (see Fig. 14), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (the axis is shown in Fig. 14 and the insulating pipe is positioned on the axis).

Claim 11:  Kanamori teaches the device of claim 8, previous.  Kanamori further teaches wherein the preload imparting member includes a conductive fixation member (pressure member 149 and support member 150) in a fixed position relative to the housing (the pressure member 149 and support member 150 are held in a fixed position within the housing, while not explicitly being fixed to the housing) and an insulating member (insulating ring 145) disposed between the fixation member and the second electrode (rear end electrode 143, see Fig. 14).
	Kanamori fails to teach wherein the fixation member is fixed to the housing. 
	However, the pressure member and support member are held in a fixed position in order to maintain the preload on the diaphragm/piezoelectric. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to maintain the preload member in a position by means of fixing the member to the housing or by mechanical fit components such that the fixation member does not move and maintains the preload on the diaphragm. 

Claim 12: Kanamori teaches the device of claim 8, previous.  Kanamori further teaches wherein the diaphragm includes a flexible portion fixed to the housing (the periphery of the diaphragm 132 is fixed to the housing at a first leading end side housing 1311) and a protrusion portion (convex part 132d) protruding toward an inside of the housing from a center region of the flexible plate-shaped portion, and the heat-insulating member (insulating film 142a) is disposed so as to be interposed between the protrusion portion (convex part 132d) and the first electrode (leading end electrode member 142).
	Kanamori fails to teach that the diaphragm has a plate-shaped portion fixed to the housing.  However, the peripheral edge of the diaphragm 132 which is attached to the leading end side housing 1311 such that the shapes match accordingly and they can be welded together. 
	It would have been obvious to a person having ordinary skill in the art to make the diaphragm shape which extends beyond the protrusion a plate shape in order to have the best shapes for mating the ends of the housing and the diaphragm for welding. 

Claim 18. Kanamori teaches the device of claim 1, previous.  Kanamori further teaches wherein the preload imparting member includes a conductive fixation member (pressure member 149 and support member 150) in a fixed position relative to the housing (the pressure member 149 and support member 150 are held in a fixed position within the housing, while not explicitly being fixed to the housing) and an insulating member (insulating ring 145) disposed between the fixation member and the second electrode (rear end electrode 143, see Fig. 14), the heat-insulating member if formed of an insulating material ([0149] an insulating film 142a formed by coating a ceramic material, which includes alumina, zirconia or the like, showing the insulating property is provided),
	a first conductor connected to the fixation member (pressure member 149 and support 150) is connected to the first electrode (negative route [0211] On the other hand, in the pressure detection device 20, an end surface on the leading end side of the piezoelectric element 141 (negative pole) is electrically connected to the ground terminal (not shown) provided to the circuit board 153 via the leading end electrode member 142 made of metal, the pressure member 149 made of metal, the support member 150 made of metal (the second welding part 159), the second coil spring 151 made of metal, the housing member 152 made of metal and the ground plate 155 made of metal. Hereinafter, an electrical route from the surface on the leading end side of the piezoelectric element 141 to the circuit board 153 via the leading end electrode member 142, the pressure member 149, the support member 150, the second coil spring 151, the housing member 152 and the ground plate 155 is referred to as “negative route”.), and
	 a second conductor (conduction member 147) which is led while being insulated from the housing (holding member 148 [0162] having insulating properties) is connected to the second electrode ([0210] positive route to the rear end electrode member 144).
	Kanamori fails to teach wherein the member is fixed to the housing. 
	However, the pressure member and support member are held in a fixed position in order to maintain the preload on the diaphragm/piezoelectric. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to maintain the preload member in a position by means of fixing the member to the housing or by mechanical fit components such that the fixation member does not move and maintains the preload on the diaphragm. 

Claims 1, 8, 13-17 are rejected under 35 U.S.C.103 as being unpatentable over JP5975793 (herein after “Hachimura”, English translation provided)

Claim 1: Hachimura teaches a pressure sensor (see Fig. 5) comprising: a conductive housing (housing 31) which is configured to have a tubular shape; a conductive diaphragm (diaphragm 40) which is fixed to a tip end of the housing and exposed to a pressured medium; a pressure measurement member which includes a first electrode (the pressure transfer member 50), a piezoelectric element (piezoelectric element 10), and a second electrode (second electrode 55) which are sequentially stacked inside the housing; a preload imparting member (cylindrical portion 80b for applying a preload) which is disposed inside the housing in order to press the pressure measurement member toward the diaphragm to impart a preload (the thin cylindrical portion 80b acts as a spring); and a heat-insulating member (the pressure transfer member 50 is made of stainless steel which has very low thermal conductivity).

	However, Hachimura is not limited to the manner of applying the preload and teaches alternatives [0076].  Further, insulating members are well known to those of ordinary skill in the art.  If the stainless steel pressure transfer member does not provide enough thermal insulation, a person having ordinary skill in the art can include thermal insulation while retaining the electrical connectivity required. Hachimura teaches the use of an insulating member 23 and insulating ring 60.  The ring shape allows connectivity through the ring 60 while providing separation where desired. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply a preload to the piezoelectric using the pressing member 80A and an engagement with another physical element of the device wherein the pressing member is urged toward the diaphragm to apply the preload as it is one of the three options for applying a load: compression from both side of the piezo, compression toward the diaphragm, and compression away from the diaphragm.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an additional heat-insulating layer while maintaining the same function of Hachimura in order to provide additional protection from heat for the interior of the device. 

Claim 8:  Hachimura teaches the pressure sensor according to claim 1, further comprising: a positioning member (pressure member 80A) formed of an insulating material (stainless steel [0051]) and disposed inside the housing (see Fig. 5), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (Fig. 5 shows the pressure measurement member (50, 10, 55) within the pressure member 80A centered along a central axis).

Claim 13: Hachimura teaches the pressure sensor according to claim 8, wherein the positioning member (pressure member 80A) is configured in a tubular shape to surround the heat-insulating member (the pressure member 80A is cylindrical [0051]).

Claim 14: Hachimura teaches the pressure sensor according to claim 8.  Hachimura fails to teach wherein the positioning member is configured to serve as the heat-insulating member.
	However, the pressure member 80A and the pressure transfer member 50 are both stainless steel which has very low thermal conductivity. Additionally, the embodiment of Fig. 9b and 14b show the variations of the pressure members without the ring-shaped protrusion 80d.  Making the two pieces into a single element is within the scope of a person having ordinary skill in the art.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the heat-insulating member (pressure transfer member 50) and positioning member (pressure member 80A) into a single element in order to simplify manufacturing and assembly by reducing the number of welds needed. 

Claim 15: Hachimura teaches the pressure sensor according to claim 1, wherein the heat-insulating member is configured to have conductivity and thermal insulation (the pressure transfer member 50 is made of stainless steel which has a low thermal conductivity and is used as part of the electrically conductive pathway serving as an electrode [0072]), and a conductor (conductive member 22 and coil spring 70) which is led while being insulated (insulating member 23) from the housing is connected to the second electrode.

Claim 16. The pressure sensor according to claim 1, wherein the heat-insulating member is formed of an insulating material (the pressure transfer member 80 is formed of stainless steel which has low thermal conductivity), a first conductor connected to the diaphragm is connected to the first electrode (the pressure transfer member is the heat insulating member and is also the electrode and is connected to the diaphragm. Additionally, as discussed with claim 1, a person having ordinary skill in the art can include a thermal insulator while maintaining the required electrical connectivity of Hachimura.  Hachimura illustrates the use of an insulating ring 60 which allows the second electrode 55 to be positioned through the ring, Fig. 5.), and a second conductor (conductive member 22 and coil spring 70) which is led while being insulated (insulating member 23) from the housing is connected to the second electrode (second electrode 55).

Claim 17. Hachimura teaches the pressure sensor according to claim 16.  Hachimura fails to teach wherein the first conductor is a compression spring which is disposed between the diaphragm and the first electrode in a through hole provided in the heat-insulating member.
	However, Hachimura teaches the connectivity from the conductor 22 to the second electrode 55 by means of a coil spring 70 through a heat-insulating member 60.  It is within the scope of a person having ordinary skill in the art to use the same connectivity to connect between additional elements of the device.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a coil spring disposed between an electrode and the elements creating the electrical path including the diaphragm as it is within the scope of a person having ordinary skill in the art to use the design already present in the invention to create and maintain electrical connectivity among moving elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US20180087993, pressure sensor having similar configuration).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        11/4/21/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861